Case 1:20-cv-00424-RJJ-PJG ECF No. 1 filed 05/15/20 PageID.1 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

   WILLIAM LANDERS,

                Plaintiff,

   vs.                                             Case No. 20-

   LIFE INSURANCE COMPANY
   OF NORTH AMERICA,

              Defendant,
   ________________________________/

   GREG LIEPSHUTZ (P37573)
   Attorney for Plaintiff
   LEVINE BENJAMIN, P.C.
   100 Galleria Officentre, Suite 411
   Southfield, Michigan 48034
   (248) 352-5700; Fax (248) 352-1312
   gliepshutz@levinebenjamin.com
   _________________________________/


                                PLAINTIFF’S COMPLAINT


         NOW COMES Plaintiff, WILLIAM LANDERS, by and through his

   attorneys, GREG M. LIEPSHUTZ and LEVINE BENJAMIN, P.C., and for his

   Complaint against Defendant, LIFE INSURANCE COMPANY OF NORTH

   AMERICA, states as follows:

         1.     At all times, relevant hereto, Plaintiff, WILLIAM LANDERS, is a

   resident of the City of Osseo, County of Hillsdale, and State of Michigan.

         2.     At all times, relevant hereto, Defendant, LIFE INSURANCE

   COMPANY OF NORTH AMERICA, is a foreign insurance corporation in good

   standing and continuously conducting business throughout the State of Michigan.
Case 1:20-cv-00424-RJJ-PJG ECF No. 1 filed 05/15/20 PageID.2 Page 2 of 4




          3.     At all times, relevant hereto, Defendant, LIFE INSURANCE

   COMPANY OF NORTH AMERICA, was compensated for and provided Long-

   Term Disability coverage pursuant to the terms of a group employee benefits

   plan provided for the benefit of Plaintiff, WILLIAM LANDERS, and other

   employees, by their employer.

          4.     The Long-Term Disability insurance policy issued by Defendant,

   LIFE INSURANCE COMPANY OF NORTH AMERICA, is a group employee

   benefit plan covered by and within the meaning of the Employee Retirement

   Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

          5.     The terms of said contract of insurance obligated Defendant, LIFE

   INSURANCE COMPANY OF NORTH AMERICA, to provide Plaintiff, WILLIAM

   LANDERS, with Long-Term Disability Benefits, in the event that Plaintiff was

   rendered unable to work due to injury, disease or other medical condition.

          6.     That Plaintiff, WILLIAM LANDERS, suffers from chronic pain, spinal

   stenosis, and nerve root impingement. As a result, Plaintiff’s conditions have

   made it impossible for him to work.

          7.     Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA,

   has wrongfully denied Plaintiff disability benefits.

          8.     Defendant’s denial of benefits was arbitrary and capricious and was

   contrary to medical and other evidence that overwhelmingly supports Plaintiff’s

   claim of total and permanent disability. Defendant’s termination of Plaintiff’s

   benefits therefore amounts to a breach of the contract for insurance.
Case 1:20-cv-00424-RJJ-PJG ECF No. 1 filed 05/15/20 PageID.3 Page 3 of 4




          9.     Plaintiff, WILLIAM LANDERS, has exhausted all appeals and/or

   reconsideration processes provided by Defendant; nevertheless, Defendant

   refuses to resume payment of benefits rightfully due and owing to Plaintiff.

          10.    Plaintiff, WILLIAM LANDERS, is a person empowered to bring a

   civil action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with

   the Act and resume payment of Long-Term Disability benefits to Plaintiff.

          11.    29 U.S.C. § 1132(a)(1)(B) reads as follows:

                 (a)     Persons Empowered to Bring a Civil Action
                         A civil action may be brought –

                         (1)    by a participant or beneficiary –

                                (B)    to recover benefits due to him under the
                                terms of the plan, to enforce his rights under the
                                terms of the plan, or to clarify his rights to future
                                benefits under the terms of the plan[.]

          12.    As a result of Defendant’s wrongful termination of disability

   benefits, Plaintiff, WILLIAM LANDERS, has sustained the following damages,

   including, but not limited to:

                 (a)     Loss of past, present and future income in the form of wage
                         loss compensation benefits;

          WHEREFORE, Plaintiff, WILLIAM LANDERS, prays for Judgment in his

   favor and against the Defendant, LIFE INSURANCE COMPANY OF NORTH

   AMERICA, in whatever amount he is found to be entitled, in addition to costs,
Case 1:20-cv-00424-RJJ-PJG ECF No. 1 filed 05/15/20 PageID.4 Page 4 of 4




   interest and attorney fees.



                                      Respectfully submitted,

                                      LEVINE BENJAMIN, P.C.


                                      /s/ GREG M. LIEPSHUTZ (P37573)
                                      Attorneys for Plaintiff
                                      100 Galleria Officentre, Suite 411
                                      Southfield, MI 48034
                                      (248) 352-5700/Fax (248) 352-1312
                                      gliepshutz@levinebenjamin.com
   Dated: May 14, 2020
